Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to an amendment filed 1/5/22.
Claims 25-30 and 32-45 are pending.

Response to Arguments
Applicant's arguments filed 1/5/55 have been fully considered but they are not persuasive.

Applicant asserts:
Kitayama, Hunt, Kyusojin, Jordan, and Levanon, taken alone or in combination, fail to disclose or suggest each and every element of the rejected claims. For example, the cited references fail to disclose or suggest, inter alia, "whereupon reaching a compatibility determination, load [a] compatible version of [a] queried service onto [a] client device in place of one or more prior versions of [a] service stored by the client device, and determine a context in which to load the queried service by locating, in [a] service manifest corresponding to the compatible version of the queried service, a class of the service manifest and inspecting a context attribute of a module enclosing the class, the context being at least one of a loaded in-process or a loaded out-of-process," as now recited in the independent claims.
McCollum, Warrington, and Singh fail to cure this deficiency in Kitayama, Hunt, Kyusojin, Jordan, and Levanon with respect to the independent claims. In particular, for example, although McCollum discusses determining whether a process is to be performed using an in-process provider or a decoupled provider, McCollum does not disclose each of the features noted above, now recited in the independent claims. (starting in the last full par. on pg. 12)

The examiner respectfully disagrees. As indicated below, Kitayama, Hunt, Kyusojin, Jordan, Levanon and McCollum appear to suggest every element of the rejected claims. For example:


Accordingly, the claims do not appear to recite a patentably distinction over the combined teachings of Kitayama, Hunt, Kyusojin, Jordan, Levanon and McCollum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-30, 33-38, 41-43 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2001/0044935 to Kitayama (Kitayama) in view of US 2002/0032804 to Hunt (Hunt) in view of US 2003/0065716 to Kyusojin (Kyusojin) in view of US 7,340,520 to Jordan et al. (Jordan) in view of US 2002/0133722 to Levanon et al. (Levanon) in view of US 2008/0091635 to McCollum et al. (McCollum).

Claims 25, 33 and 41: Kitayama discloses a computer-implemented system for service versioning, the system comprising: 
a storage device that stores a set of instructions (e.g. Fig. 2, RAM 13); and 
at least one processor coupled to the storage device (e.g. Fig. 2, CPU 12), the set of instructions configuring the at least one processor to: 
receive, by a host manager process, a query for a component from a client device the queried component including a moniker, the moniker corresponding to the component, and the moniker identifying the queried component (par. [0057] “a request to the OS 20 … the component name and version of the component which is loaded are designated”, par. [0058] “transfers the loading request … to a loader 21”);
generate, by a host manager process, a client moniker corresponding to the component moniker, the client moniker identifying a client name and a version parameter of the queried component (par. [0058] “The component name and version of the component which is loaded are included in the loading request”); 
search a plurality of manifests to identify one or more component manifests corresponding to one or more versions of the queried component, each of the one or more manifests including associated metadata (par. [0072] “In step S22 one of the entries in the version compatible information table 5 which the reference destination component has is extracted”, note that “Version Compatible Information Table” 5 
based on an inspection of the one or more service manifests, determine a compatibility between each of the one or more manifests and the one or more versions of the queried component (par. [0073] “whether the version designated by the reference source component satisfies the conditions … or not is discriminated”); and 
whereupon reaching an incompatibility determination, prevent the client device from using the incompatible version of the queried service par. [0065] “newly load the relevant component into the system 1”, note that this is not done for incompatible versions); and
whereupon reaching a compatibility determination, load the compatible version of the queried component onto the client device in place of one or more prior versions of the component stored by the client device (par. [0065] “newly load the relevant component into the system 1”, par. [0059] “In first step S10, the component of the latest version … is obtained”).

Kitayama does not disclose a selection of a class moniker corresponding to a service, wherein the class moniker identifies the queried service and a class of the queried service. 

Hunt teaches a class moniker that identifies a service and a class of the service (par. [0065] “requests instantiation of the COM object … using … class and interface identifiers assigned to the COM Object’s class and interfaces”).

It would have been obvious at the time of invention to receive a request (Kitayama par. [0058] “transfers the loading request of the component 4B”) comprising a class moniker identifying a service and a class (Hunt par. [0065] “class and interface identifiers”). Those of ordinary skill in the art would have been motivated to do so as a known means of identifying such components which would have produced only the expected results (Kitayama par. [0065] “load the relevant component into the system 1”, Hunt par. [0065] “instantiation of the COM object”).

Kitayama and Hunt do not teach the client moniker identifying a client name of the client device.

Kyusojin teaches a client moniker identifying a client name of a client device (par. [0026] “receives the device ID 10a of the terminal 100a”).

It would have been obvious at the time of invention to include a device name in the client moniker (Kyusojin par. [0026] “the device ID 10a of the terminal 100a”, Kitayama par. [0058] “The component name”). Those of ordinary skill in the art would have been motivated to do so as an alternate means of identifying the correct service to provide (Kyusojin par. [0029] “selects only the data formats available for the terminal 100a”, Kitayama par. [0065] “load the relevant component into the system 1”)



Jordan teaches a service manifest that includes one or more XML tags and associated metadata (col. 3, lines 6-11 “the schema can be defined and/or described in … Extensible Markup Language (XML)”, col. 2, lines 57-61 “the schema can define services in terms of a plurality of applications … defined in terms of a plurality of installation packages”).

It would have been obvious at the time of invention to express the service manifest (e.g. Kitayama par. [0072] “the version compatible information table 5”) in XML comprising a package tag and an app tag (Jordan col. 2, lines 57-61 “a plurality of applications … a plurality of installation packages”). Those of ordinary skill in the art would have been motivated to do so as a known means of describing a service which would have produced only the expected results (e.g. Jordan col. 2, line 61-col. 3, line 6 “map the application of the service according to different architectural or operating requirements”).

Kitayama, Hunt, Kyusojin and Jordan do not teach the class moniker being selected via a navigation menu corresponding to one or more selectable services.

Levanon teaches receiving a selection via a navigation menu corresponding to one or more services (par. [0058] “In dependence on … availability of … services … The user navigates … menu items”).

It would have been obvious to receive the selection through a navigation menu (Jordan par. [0058] “The user navigates … menu items”), determine if a service is blocked (Levanon par. [0013] “allow access to a service if the data on restrictions does not prohibit access”) and subsequently to test compatibility (Kitayama par. [0073] “whether the version designated by the reference source component satisfies the conditions … or not is discriminated”) when the service is determined not to be blocked (Levanon par. [0013] “allow access to a service”). Those of ordinary skill in the art would have been motivated to do so to control access to the service (Levanon par. [0011] “authorizing access to a service”) as well as ensure compatibility between the client and service (par. [0072] “version compatible information table”). 
Further, it is noted that it would at least have been obvious to determine blocking and compatibility in the order claimed as one of a limited number of possible solutions which would have produced only the expected results.

Kitayama, Hunt, Kyusojin, Jordan and Levanon do not teach:
determining a context in which to load the queried service by locating, in the service manifest corresponding to the compatible version of the queried service, a class of the service manifest and inspecting a context attribute of a module enclosing the class, the context being at least one of a loaded in-process or a loaded out-of-process.

McCollum teaches determining a context in which to load the service based on a service manifest (par. [0043] “generate a manifest”), the context being at least one of a loaded in-

It would have been obvious at the time of invention to determine a context in which to load the queried service (McCollum par. [0044] “it is determined if the provider is a decoupled provider”) by locating, in the service manifest corresponding to the compatible version of the queried service, a class of the service manifest (Hunt par. [0065] “class and interface identifiers”, Kitayama par. [0072] “entries in the version compatible information table”) and inspecting a context attribute of a module enclosing the class, the context being at least one of a loaded in-process or a loaded out-of-process (McCollum par. [0044] “in-process provider … decoupled provider”). Those of ordinary skill in the art would have been motivated to do so as a known means of loading components which would have produced only the expected results (Kitayama par. [0065] “newly load the relevant component into the system 1”, McCollum par. [0044] “the associated component is loaded”).

Claims 26 and 34: Kitayama, Hunt, Kyusojin, Jordan, Levanon and McCollum teach claim 25, 33 and 41, wherein the queried service identified in the class moniker matches a name associated with a service folder and a name tag in the service manifest (Kitayama par. [0037] “setting the file name to a directory name and setting the version information to a file name”).

Claims 27, 35 and 42: Kitayama, Hunt, Kyusojin, Jordan, Levanon and McCollum teach claim 25, further comprising receiving one or more queries on the metadata associated with the queried 

Claims 28, 36 and 43: Kitayama, Hunt, Kyusojin, Jordan, Levanon and McCollum teach claims 25, 33 and 41, wherein the at least one processor is further configured to:
determine whether there is an older version of the queried service when the latest version of the queried service is not compatible with the client device (Kitayama par. [0059] “In first step S10, the component of the latest version”, par. [0062] “If there is the component which is not checked yet, the processing routine is returned to step S10”); and 
load the older version of the queried service in the client device when the older queried service is compatible with the client device (Kitayama par. [0065] “newly load the relevant component into the system 1”).

Claims 29, 37: Kitayama, Hunt, Kyusojin, Jordan, Levanon and McCollum teach claims 28 and 36, wherein the at least one processor is further configured to:
return an error to the client device when there is not an older version of the queried service (Kitayama par. [0083] “an error process is executed”).

Claims 30, 38 and 45: Kitayama, Hunt, Kyusojin, Jordan, Levanon and McCollum teach claims 25, 33 and 41 but do not disclose, whereupon the context attribute indicates the queried service is to be loaded in-process (McCollum par. [0044] “an in-process provider”), returning a filename of the service manifest to a service manager object of the client (Kitayama par. [0037] 
whereupon the context attribute indicates the queried service is to be loaded out-of-process (McCollum par. [0044] “a decoupled provider”), forming a package moniker from service attributes and a version attribute in the service manifest corresponding to the compatible version of the queried service (Kitayama par. [0036] “the file name is set to “COMP1_00” or the like”), using the context attribute to determine a service host into which the service manifest is to be loaded, and sending a request to the service host to load the service manifest (McCollum par. [0044] “connect and locate the component within the running process”).

Claims 32 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2001/0044935 to Kitayama (Kitayama) in view of US 2002/0032804 to Hunt (Hunt) in view of US 2003/0065716 to Kyusojin (Kyusojin) in view of US 7,340,520 to Jordan et al. (Jordan) in view of US 2002/0133722 to Levanon et al. (Levanon) in view of US 2008/0091635 to McCollum et al. (McCollum) in view of US 2002/0083097 to Warrington (Warrington).

Claims 32 and 40: Kitayama, Hunt, Kyusojin, Jordan, Levanon and McCollum teach the system of claim 25, but do not teach wherein the at least one processor is further configured to:
store a document object model associated with the service manifest; and 
start the queried service in the client device using the object model.

Warrington teaches storing a document object model associated with the service manifest (par. [0031] “each component can be represented as a tree in the XML document object model (“DOM”)”); and 
starting the service in the client device using the object model (par. [0031] “instantiates the selected component 22 by loading the DOM tree for that component 22”).

It would have been obvious at the time of invention to start the service in the cline using a DOM (Warrington par. [0031] “document object model (“DOM”)”). Those of ordinary skill in the art would have been motivated to do so as a known means of instantiating a service which would have produced only the expected results (Kitayama par. [0065] “newly load the relevant component into the system 1”Warrington par. [0031] “instantiates the selected component 22”).

Claims 39 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2001/0044935 to Kitayama (Kitayama) in view of US 2002/0032804 to Hunt (Hunt) in view of US 2003/0065716 to Kyusojin (Kyusojin) in view of US 7,340,520 to Jordan et al. (Jordan) in view of US 2002/0133722 to Levanon et al. (Levanon) in view of US 2008/0091635 to McCollum et al. (McCollum) in view of US 7,155,462 to Singh et al. (Singh).

Claims 39 and 44: Kitayama, Hunt, Kyusojin, Jordan, Levanon and McCollum teach claims, 33 and 41, but do not explicitly teach wherein the at least one processor is further configured to:


Singh teaches deleting older versions of the service in the client device (col. 3, lines 47-49 “Once all clients have been successfully migrated the prior version of the hosted application can … be removed”).

It would have been obvious at the time of invention to delete older versions of the service in the client device when the latest version of the service is compatible with the client device (). Those of ordinary skill in the art would have been motivated to do so to conserve storage space on the client (Singh col. 14, lines 27-30 “a sufficiently large number of different versions will consume so many system resources as to degrade performance”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199